        Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 1 of 12



                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

 IN RE JPMORGAN PRECIOUS                     Master Docket No. 18-cv-10356 (JGK)
 METALS SPOOFING
 LITIGATION                                  CLASS ACTION


 THIS DOCUMENT RELATES TO:
 All Actions


                     MOTION OF THE UNITED STATES
                  FOR A SECOND EXTENSION OF THE STAY

      The United States, through its undersigned counsel, respectfully submits this

Motion for a Second Extension of the Stay. For the reasons set forth below, the United

States respectfully requests that the Court extend the current stay of this

consolidated civil action through the conclusion of a related criminal prosecution

pending in United States v. Smith, et al., Case No. 19 CR 669 (N.D. Ill.).

      The criminal case in Smith arises from substantially the same conduct, events,

and time period as the allegations in this consolidated civil action. The government

respectfully suggests that extending the stay would benefit this Court and all parties

by minimizing redundant litigation, narrowing the scope of discovery and issues to

be adjudicated in this case, and relieving potential defendants of the choice of having

to potentially invoke their rights against self-incrimination.

      Prior to filing this motion, the government conferred with Sullivan &

Cromwell LLP, counsel for defendant JPMorgan Chase & Co. (“JPMorgan”), and

counsel for John Edmonds, and all stated that they do not oppose the government’s

request to extend the stay through the resolution of the criminal case.            The
         Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 2 of 12



government also conferred with Lowey Dannenberg, P.C., interim lead class counsel

on behalf of all plaintiffs, which stated that the plaintiffs oppose the government’s

request to extend the stay.1

                                   BACKGROUND

        This consolidated civil action concerns allegations that precious metals traders

employed by JPMorgan manipulated the prices of precious metals futures and options

contracts from approximately January 1, 2009, through December 31, 2015. The first

individual complaint filed in this now-consolidated action was filed on November 7,

2018.    (See Complaint, Cognata v. JPMorgan Chase & Co., et al., 18-cv-10356

(S.D.N.Y. Nov. 7, 2018) (“Cognata Complaint”).) On February 5, 2019, the Court

consolidated the various, related individual cases into the above-captioned

consolidated action. On February 25, 2019, the Court granted the government’s

motion to intervene and stay this consolidated action until May 31, 2019. On May 30,

2019, the Court granted the government’s motion to extend the stay until October 31,

2019.

        On August 22, 2019, a grand jury in the United States District Court for the

Northern District of Illinois returned a sealed 14-count indictment (the “Indictment”),

charging three current and former JPMorgan precious metals traders—Gregg Smith,


1      On October 30, 2019, plaintiffs filed a letter with the Court (Dkt. No. 47)
stating that they intend to oppose the government’s request for an extension of the
stay and requesting that the Court give plaintiffs one week to respond to the
government’s motion. While the government does not oppose plaintiffs’ request, the
government did not consent to the request since the requested extension appeared
unnecessary given the parties have long known the date on which the current stay
would expire.


                                           -2-
        Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 3 of 12



Michael Nowak, and Christopher Jordan—with conspiracy to conduct or participate

in an enterprise engaged in a pattern of racketeering activity, in violation of 18 U.S.C.

§ 1962(d); conspiracy to commit price manipulation, bank fraud, wire fraud affecting

a financial institution, commodities fraud, and spoofing, in violation of 18 U.S.C.

§ 371; bank fraud, in violation of 18 U.S.C. § 1344(1); and wire fraud affecting a

financial institution, in violation of 18 U.S.C. § 1343. (Indictment ¶¶ 21, 44, 51, 54,

57, 59, 61, 63, 65 & 67, United States v. Smith et al, Case No. 19 CR 669, Dkt. No. 1

(N.D Ill. Aug. 22, 2019) (“Indictment”).) The Indictment also charged Nowak and

Smith with attempted price manipulation, in violation of 7 U.S.C. § 13(a)(2);

commodities fraud, in violation of 18 U.S.C. § 1348(1); and spoofing, in violation of

7 U.S.C. §§ 6c(a)(5)(C) and 13(a)(2). (Id. ¶¶ 51, 54, 69, 71, 73 & 75.)

      According to the Indictment, beginning in or around May 2008 and continuing

until at least in or around August 2016, Smith, Nowak, and Jordan, together with

their co-conspirators, placed orders to buy and sell precious metals futures contracts

with the intent to cancel those orders before execution, including in an attempt to

artificially affect prices and to profit by deceiving other market participants. (Id.

¶¶ 25, 44(e), 73, 75.) The Indictment alleges, among other things, that Smith, Nowak,

and Jordan and their co-conspirators placed one or more orders for precious metals

futures contracts on one side of the market which, at the time Smith, Nowak, and

Jordan and their co-conspirators placed the orders, they intended to cancel before

execution. (Id. ¶ 25(b).) By placing these orders for precious metals futures contracts,

Smith, Nowak, and Jordan created the false appearance of substantial supply or




                                           -3-
        Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 4 of 12



demand in order to fraudulently induce other market participants to react to their

deceptive market information. (Id. ¶¶ 25(f)-(k), 63, 65.) This increased the likelihood

that one or more of their opposite-side orders would be filled by other market

participants, allowing Smith, Nowak, and Jordan and their co-conspirators to

generate trading profits and avoid losses for themselves and other members of the

precious metals desk at “Bank A,” the precious metals desk itself, and, ultimately,

Bank A. (Id. ¶ 25(j).)

      On September 16, 2019, Smith, Nowak, and Jordan were arrested, and the

Indictment was unsealed. On October 22, 2019, Nowak and Smith were arraigned

before U.S. District Court Judge Edmond E. Chang, and on October 25, 2019, Jordan

filed a waiver of his appearance at an arraignment. No trial date has been set in the

criminal case and the next status hearing is scheduled for December 5, 2019.

                                    DISCUSSION

I.    A Stay is Warranted through the Resolution of the Criminal Case

      This Court has inherent authority to enter a stay in this consolidates action,

deriving from the broader power inherent in every court “to control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and for

the litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). When

considering whether to stay a civil action pending the resolution of a criminal case,

courts in the Second Circuit consider six factors:

      1) the extent to which the issues in the criminal case overlap with those
      presented in the civil case; 2) the status of the case, including whether
      the defendants have been indicted; 3) the private interests of the
      plaintiffs in proceeding expeditiously weighed against the prejudice to



                                           -4-
        Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 5 of 12



      plaintiffs caused by the delay; 4) the private interests of and burden on
      the defendants; 5) the interests of the courts; and 6) the public interest.

Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99 (2d Cir. 2012) (quotation

omitted). Each of these factors supports extending the stay in this case.

      Overlap of issues in between the civil and criminal cases. The Indictment and

the complaints filed in this consolidated civil action arise out of substantially the

same underlying conduct and allege the same wrongdoing—namely, manipulation of

the markets for precious metals futures contracts. Thus, the substantial overlap

between the civil and criminal matters weighs in favor of a stay.           See Volmar

Distributors, Inc. v. New York Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993) (“The most

important factor at the threshold is the degree to which the civil issues overlap with

the criminal issues.”) (quotation omitted).

      Status of the criminal case.    Smith, Nowak, and Jordan are charged in the

Indictment, but are not (as of yet) named explicitly in the complaints filed in this

consolidated action. The complaints filed in this case, however, do identify “John

Does 1-10” as defendants and describes them as “other precious metals traders

employed by Defendant JPM that participated in, facilitated, and assisted with the

manipulation and unlawful conduct alleged herein.” (Cognata Complaint ¶ 13.) It is

a near-certainty, therefore, that Smith, Nowak, and Jordan are three of the

individuals included in John Does 1-10. “The strongest case for granting a stay is

where a party under criminal indictment is required to defend a civil proceeding

involving the same matter.” Volmar Distributors, 152 F.R.D. at 39; see also Louis

Vuitton, 676 F.3d at 101 (recognizing that indictment in parallel criminal proceeding



                                          -5-
        Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 6 of 12



“supported the entry of a stay”); Trs. of Plumbers & Pipefitters Nat’l Pension Fund v.

Transworld Meek, Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995) (“A stay of a civil

case is most appropriate where a party to the civil case has already been indicted” in

the criminal case because “the prejudice to the plaintiffs in the civil case is reduced

since the criminal case will likely be quickly resolved due to Speedy Trial Act

considerations.”).   The status of the criminal case, and the likelihood that the

defendants charged in the Indictment will be named explicitly in this consolidated

action (even if they are only “John Does” now), weigh in favor of extending the stay.

      The interests of the plaintiffs. The plaintiffs in this case oppose the extension

of the stay requested by the government. To the extent they claim any prejudice by

an extension of the stay, that argument is undercut by the fact that their civil action

is entirely based on the government’s investigation. The first complaint filed in this

consolidated action—the Cognata Complaint—was filed on November 7, 2018, one

day after the DOJ publicly announced the guilty plea of John Edmonds, a former

precious metals trader at JPMorgan.       Edmonds pleaded guilty to one count of

commodities fraud, and one count of conspiracy to commit wire fraud, commodities

fraud, commodities price manipulation, and spoofing, see Information, United States

v. John Edmonds, No. 3:18 CR 239 (RNC) (D. Conn. Oct. 9, 2018) (“Edmonds

Information”), and Edmonds is identified in the Indictment as a co-conspirator of

Smith, Nowak, and Jordan, see Indictment ¶ 18. The Cognata Complaint’s heavy

reliance on the government’s case against Edmonds is clearly demonstrated by,

among other things, the fact that the complaint was filed the day after Edmonds pled




                                          -6-
         Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 7 of 12



guilty and that the only example of Edmonds’ spoofing in the Cognata Complaint is

the same example contained in the Information filed against him—down the

millisecond for the times that certain orders were placed.            (Compare Cognata

Complaint ¶¶ 34-35 with Edmonds Information ¶¶ 8-9.) To the extent, therefore,

that the plaintiffs believe they would suffer any prejudice by extending the stay

through the resolution of the criminal case, that is surely outweighed by the benefits

that will inure to the plaintiffs from both the additional evidence that may come to

light in the government’s criminal case as well as the narrowing of issues in dispute

in this consolidated civil action. See In re Worldcom, Inc. Sec. Litig., No. 02 Civ. 3288,

2002 WL 31729501, at *8 (S.D.N.Y. Dec. 5, 2002) (“The conviction of a civil defendant

as a result of the entry of a plea or following a trial can contribute significantly to the

narrowing of issues in dispute in the overlapping civil cases and promote settlement

of civil litigation.”). As just one example, since May 30, 2019, when the Court last

extended the stay in this consolidated action, one other JPMorgan precious metals

trader, Christian Trunz, pleaded guilty to spoofing and conspiracy to commit

spoofing.   (See Information, United States v. Christian Trunz, 19 CR 375 (SJ)

(E.D.N.Y. Aug. 20, 2019).) Extending the stay in this consolidated action through the

end of the criminal case in United States v. Smith will not prejudice the plaintiffs in

this consolidated action.

        The interests of the defendants. The defendants presently named in this case—

JPMorgan and John Edmonds—do not oppose the government’s request to extend the

stay.   In addition, as discussed above, the defendants in the criminal case (Smith,




                                            -7-
        Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 8 of 12



Nowak, and Jordan) are very likely three of the John Does 1-10 that are also listed

in the complaints in this consolidated action. If the stay is not extended, and Smith,

Nowak, and Jordan are added as defendants (as they surely will be), the lack of a stay

may undermine these future defendants’ Fifth Amendment right against self-

incrimination. See SEC v. Treadway, No. 04 CIV.3464 VM JCF, 2005 WL 713826, at

*4 (S.D.N.Y. Mar. 30, 2005) (“[I]n the absence of a stay, [defendants] are faced with

the dilemma of making potentially incriminating admissions during discovery or

asserting their Fifth Amendment rights, on the basis of which the civil jury can draw

an adverse inference.”); SEC v. Dresser Indus., 628 F.2d 1368, 1375-76 (D.C. Cir.

1980) (“Other than where there is specific evidence of agency bad faith or malicious

governmental tactics, the strongest case for deferring civil proceedings until after

completion of criminal proceedings is where a party under indictment for serious

offense is required to defend a civil or administrative action involving the same

matter.”). The lack of any opposition by the currently-identified defendants, and the

interests of defendants who are very likely to be added to this case, weigh in favor of

extending the stay.

      The interests of the Court. When evaluating this factor, courts often look to the

“convenience of the court in the management of its cases” as well as the “efficient use

of judicial resources.” Sterling Nat. Bank v. A-1 Hotels Int’l, Inc., 175 F. Supp. 2d

573, 576 (S.D.N.Y. 2001) (internal quotation marks and citations omitted). This

consolidated civil action is “likely to benefit to some extent from the Criminal Case

no matter its outcome.” SEC v. One or More Unknown Purchasers of Sec. of Glob.




                                          -8-
        Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 9 of 12



Indus., No. 11-cv-6500 (RA), 2012 WL 5505738, at *4 (S.D.N.Y. Nov. 9, 2012). By

extending the stay of this consolidated action, the Court can “avoid a duplication of

efforts and a waste of judicial time and resources.” SEC v. Shkreli, No. 15-cv-7175

(KAM), 2016 WL 1122029, at *6 (E.D.N.Y. Mar. 22, 2016) (citation omitted). The

criminal case very likely will resolve issues of fact common to this consolidated civil

action and may reduce the number of issues to be decided in any subsequent

proceedings. See SEC v. Contorinis, No. 09-CV-1043 (RJS), 2012 WL 512626, at *3

(S.D.N.Y. Feb. 3, 2012) (“Courts in this district have consistently found that a

defendant convicted of securities fraud in a criminal proceeding is collaterally

estopped from relitigating the underlying facts in a subsequent civil proceeding.”).

Further—and particularly if the requested stay is extended through the termination

of the criminal proceedings—resolution of the criminal case could narrow the scope

of discovery and other issues in this civil litigation, which would benefit all parties,

as well as judicial economy. See, e.g., SEC v. Blaszczak, No. 17-CV-3919 (AJN), 2018

WL 301091, at *3 (S.D.N.Y. Jan. 3, 2018) (“The Criminal Case will resolve issues of

fact common to the civil case and may reduce the number of issues to be decided in

subsequent proceedings in this case.”); State Farm Lloyds v. Wood, No. CIV A H-06-

503, 2006 WL 3691115, at *3 (S.D. Tex. Dec. 12, 2006) (“The outcome of the criminal

proceedings may guide the parties in settlement discussions and potentially

eliminate the need to litigate some or all of the issues in this case.”). The efficient

use of judicial resources, therefore, weighs in favor of extending the stay.




                                          -9-
       Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 10 of 12



      The public interest. “[T]he public’s interest in the effective enforcement of the

criminal law is the paramount public concern.” Shkreli, 2016 WL 1122029, at *7. As

is true here, “[b]ecause of the overlapping issues in the criminal and civil cases, the

criminal prosecution will serve to advance the public interests at stake here.”

Transworld, 886 F. Supp. at 1140; see also SEC v. McGinnis, 161 F. Supp. 3d 318,

324 (D. Vt. 2016) (granting stay of SEC action in part because the “public’s interest

in the integrity of the [parallel] criminal case is entitled to precedence over the civil

litigant” (quotation omitted)). If, as discussed above, the three defendants in the

criminal case (Smith, Nowak, and Jordan) are added as named defendants to this

action (as opposed to being simply John Does right now), they may seek discovery,

and “a stay of discovery is often necessary where liberal discovery rules will allow a

litigant to undermine, or gain an unfair advantage in, a potential criminal

prosecution which parallels the subject matter of the civil action.” Treadway, 2005

WL 713826, at *4; see also Morris v. Am. Fed’n of State, Cnty. & Mun. Emps., No. 99-

CV-5125, 2001 WL 123886, at *2 (S.D.N.Y. Feb. 9, 2001) (“The public has an interest

in ensuring the criminal discovery process is not subverted.”). Extending the stay

through the resolution of the criminal case would serve the public’s interest in the

effective enforcement of the criminal laws without interference from the civil

discovery process.

                                   CONCLUSION

      For these reasons, the Motion of the United States for a Second Extension of

the Stay seeking to stay this consolidated action through the conclusion of the related




                                          -10-
       Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 11 of 12



criminal prosecution in United States v. Smith, et al., Case No. 19 CR 669 (N.D. Ill.)

should be granted.

      Dated: October 31, 2019


                                                Respectfully submitted,

                                                ROBERT A. ZINK
                                                Chief, Fraud Section

                                         By:      /s/ Matthew F. Sullivan
                                                Avi Perry, Assistant Chief
                                                Matthew F. Sullivan, Trial Attorney
                                                Criminal Division
                                                U.S. Department of Justice
                                                1400 New York Ave., NW
                                                Washington, DC 20530
                                                (203) 821-3797 (Perry)
                                                (202) 353-6200 (Sullivan)
                                                Avi.Perry@usdoj.gov
                                                Matthew.Sullivan2@usdoj.gov




                                         -11-
       Case 1:18-cv-10356-JGK Document 48 Filed 10/31/19 Page 12 of 12



                           CERTIFICATE OF SERVICE

      I, Mathew F. Sullivan, hereby certify that on October 31, 2019, I electronically

filed the foregoing Motion of the United States for a Second Extension of the Stay

with the Clerk of Court using the CM/ECF electronic filing system, which will

automatically send a Notice of Electronic Filing to all parties.


                                                /s/ Matthew F. Sullivan
                                               Matthew F. Sullivan
                                               Trial Attorney
                                               Criminal Division, Fraud Section
                                               U.S. Department of Justice
